Citation Nr: 1235645	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-48 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for buttocks lesions, diagnosed as genital herpes.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 with service in the Republic in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for right ear hearing loss and genital herpes.  In August 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2009.

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Newark, New Jersey, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2011, the Board remanded the Veteran's claims of entitlement to service connection for right ear hearing loss and buttocks lesions to the Appeals Management Center (AMC) for further evidentiary development, including asking him to identify any outstanding treatment records and affording him new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in December 2011 asking him to identify and provide a release of information for any outstanding treatment records.  The Veteran did not respond to this letter.  Additionally, he was afforded VA skin, audiological, and ear condition examinations in December 2011.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issue of entitlement to service connection for buttocks lesions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss is the result of a disease or injury in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from right ear hearing loss as a result of his active military service.  Specifically, he claims that a grenade explosion ruptured his right ear drum and that his current right ear hearing loss is a result of that injury.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with sensorineural hearing loss within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, the Veteran is not afforded the presumption of service connection for right ear hearing loss.  See 38 C.F.R. § 3.307 (2011).

Although the Veteran cannot be granted service connection on a presumptive basis for right ear hearing loss, the Board will consider whether he can otherwise receive service connection for his claimed right ear hearing loss.

In June 2008, a VA examiner diagnosed the Veteran with right ear conductive hearing loss.  Additionally, audiological testing showed that the auditory thresholds at 1000, 2000, 3000, and 4000 Hz were at or above 40 dB for the right ear.  These findings meet the VA regulatory definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  As such, the first element of Hickson is met.

As noted above, the Veteran claims that a grenade exploded near him, causing pain and bleeding from his right ear while in combat.  His service treatment records are negative for any reports of such an injury.  However, a review of his DD-214 reflects a military occupational specialty of light weapons infantryman and a Combat Infantryman Badge.  This award indicates combat experience.  For veterans who engaged in combat with the enemy, lay testimony alone may be enough to establish an in-service event where such testimony is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of the injury.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As proximity to a grenade explosion and limited treatment for ear pain and bleeding is consistent with the circumstances of the Veteran's combat, his reported in-service injury to the right ear can be conceded and the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's in-service right ear injury and his current right ear hearing loss.

The Veteran was afforded a VA audiological examination in June 2008.  The examiner diagnosed the Veteran with right ear conductive hearing loss and concluded that he was unable to determine whether it was related to his military service as he was not an ear, nose, and throat physician.  

The Veteran was then afforded an examination with physician in December 2011.  The examiner diagnosed the Veteran with a perforated right tympanic membrane and high tone hearing loss.  He concluded that the Veteran's right ear condition was at least as likely as not related to his military service.  

The Veteran was also examined by a VA audiologist in December 2011.  The examiner concluded that the Veteran's hearing loss was not related to noise exposure in service, but rather to his perforated ear drum.  However, as noted by the June 2008 audiologist examiner, an ear, nose, and throat physician is the appropriate examiner to address conductive hearing loss.  Additionally, as the perforated ear drum has been presumed to have occurred in service, the December 2011 VA audiologist's opinion does not rule out a positive medical nexus.

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds the December 2011 VA physician's opinion to be more probative than the December 2011 VA audiologist's opinion.  The audiologist's expertise is limited to the evaluation of sensorineural hearing loss, while the physician expertise extends to the structural of the inner ear and determining the etiology of structural defects and conductive hearing loss.  

The Board notes that the Veteran also submitted a letter from his private ear, nose, and throat physician, Dr. D. L.  Dr. D. L.'s letter does not specifically address whether the Veteran's hearing loss is related to service, but does link his conductive hearing loss to his perforated right ear drum.  As this has been presumed to have occurred in service, the Board finds that this letter also supports the Veteran's claim for service connection.

Accordingly, the Board finds that the evidence in this case is, at minimum, in equipoise regarding the question of whether the Veteran's current right ear conductive hearing loss disability is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right ear hearing loss is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for buttocks lesions.

The Veteran has primarily claimed that his buttocks lesions are the result of a sexually transmitted disease in service.  He was afforded a VA examination in December 2011 to address this theory of entitlement.  However, the Veteran also submitted a statement in June 2010 claiming that his buttocks lesion may be the result of herbicide exposure in Vietnam.  As he served in the Republic of Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, the December 2011 examiner did not address this claimed theory of entitlement.  As such, the Board finds that the December 2011 VA examination is not adequate to render a decision on entitlement to service connection for buttocks lesions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for buttocks lesions, to include as due to herbicide exposure, must be remanded for a new VA examination and opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the East Orange VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his buttocks lesions.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed buttocks lesions were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his presumed in-service herbicide exposure.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for buttocks lesions, to include as due to herbicide exposure, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


